62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.David C. HALLAHAN, Petitioner,v.UNITED STATES of America, Respondent.
No. 95-1290.
United States Court of Appeals,First Circuit.
Aug. 8, 1995.

David C. Hallahan on brief pro se.
Donald K. Stern, United States Attorney, and Timothy Q. Feeley, Assistant United States Attorney, on brief for respondent.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record.  We affirm for substantially the reasons stated in part B of the district court's opinion.  Petitioner's allegations were too conclusory to require an evidentiary hearing.


2
Affirmed. Loc.  R. 27.1.